DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
	Applicant’s amendment and remarks filed June 9, 2021, are responsive to the office action mailed December 31, 2020.  Claims 1-14 were previously pending with claim 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Election was made without traverse in the reply filed on October 10, 2020.  Claims 1, 3, and 5, have been amended and claims 10-11 have been cancelled.  Claims 1-9 and 12-13 are therefore currently pending and considered in this office action.
The declaration under 37 CFR 1.132 filed June 9, 2021, is insufficient to overcome the rejection of claims 1-9 and 12-13 based upon 35 USC 103 as set forth in the last Office action because:
●	it refers to industry awards granted long before the filing date of this application indicating that the awards are directed to older subject matter than that relevant in the present application.  The awards appear to be directed to older applications by the present inventive entity that were filed long before the present application and to which priority has not been established in the present application.
It refers only to the system possibly described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness presented by the declaration fails to outweigh the evidence of obviousness.
Pertaining to specification objection in the previous office action
The specification was objected to as failing to provide proper antecedent basis for the claimed subject matter appearing in claims 10-11.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claims 10-11 have been cancelled rendering moot this objection and so it is withdrawn.
Pertaining to claim objection in the previous office action
Claim 3 was objected to because of informality.  The amendment has adequately remediated the matter and the objection is withdrawn.
Pertaining to rejection under 35 U.S.C. 112 in the previous office action
Claims 10-11 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claims 10-11 have been cancelled rendering moot this rejection of those claims.
Claims 5 and 11 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The amendment has overcome this rejection of claim 5, and claim 11 has been cancelled rendering moot this rejection of that claim.
Response to Arguments
Pertaining to Priority
Applicant's arguments filed June 9, 2021, have been fully considered but they are not persuasive.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 121.  This is merely noted here by examiner for clarity of the record as the remarks pertaining to priority discussed in applicant’s response were filed prior to the consideration of the same by way of petition filed June 22, 2021.  The office of petitions is the appropriate forum for this issue and examiner is merely following the decision on petition made by the office of petitions on March 28, 2022.  The office of petitions determination is that the petition filed June 22, 2021, did not satisfy the conditions for accepting a late filed claim for priority under 35 CFR 1.78(e).
Pertaining to rejection under 35 U.S.C. 101 in the previous office action
Applicant's arguments filed June 9, 2021, have been fully considered but they are not persuasive.  Claims 1-9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Applicant argues “1. A Technical Problem Is Indicated And The Claims Are Directed To A Technical Solution Of That Problem,” by arguing that 35 USC 101 and its related jurisprudence is not “Patent Law” because other statutes apply and those other statutes include no recited requirement to indicate a technical problem.  Examiner’s response is that this is a frivolous argument, 35 USC 101 and its related caselaw is also patent law, and examiner will be following the requirements explicitly laid out in MPEP 2106.  If applicant is attempting to respond by simply ignoring the requirements imposed on the examiner by MPEP 2106 the remarks will not be persuasive.
	Applicant argues that the technical problem is 
“that parties requesting bids for provision of services cannot adequately compare responses to that bid request because (a) service providers either cannot provide all requested services and/or include "hidden" charges such as non-mandated surcharges in their responses and/or (b) bids are accepted which do not reflect true responses for all intended services.” Remarks p.15.

Examiner responds that this is not a statement of a technical problem.  This is a statement of a problem occurring in the RFP and project bidding fields that has been present since long before the advent of any (not claimed) computer elements that may have been programmed to automate a solution that could previously have been human implemented.
Applicant argues “2. The Claims Are Patent Eligible.”  Remarks pp.15-20.  In this section applicant argues that the claimed subject matter is technical because it includes 
“a specific set of data to be tracked which, e.g., specifically comprises a service descriptor, a predetermined set of service characteristics, and a positive compliance response required flag; a requirement to validate each actual bid against a predetermined set of validation data which are related to the service provider who submitted the actual bid, as well as immediately invalidating a bid that fails to comply to each required positive compliance response in the set of desired services; and a ranking scenario tool for automatically reducing data in validated submitted bids into commonly denominated data expressed in a singular set of units of measure which are then adjusted using historical data.”  Remarks p.17.

Examiner responds that tracking data (Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015); Alice Corp., 573 U.S. at 224-26, 110 USPQ2d at 1984-85), comparing data for purposes of validation thereof (Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d at 1384-85, 126 USPQ2d at 1503-04), and parsing and comparing data for calculating a grade or rank between data sets such as bids (or in the cited case, mortgage applications, Mortgage Grader, 881 F.3d at 1366, 125 USPQ2d at 1652-53), are all judicially determined to be ineligible subject matter.  Applicant’s attempt to compare Data Engine Technologies LLC v. Google LLC, 906 F. 3d 999 (Fed.Cir. 2018) with the presently claimed subject matter suggests that applicant does not fully appreciate the basis for making the subject matter eligibility determination as the solution and problem solved in that case were not based on the scope of the claimed subject matter (which applicant compares to the present), or its field of use (which applicant distinguishes from present), but on the ability of the computer to perform certain specific functions that prior art computers could not perform.  Remarks p.17.  In other words, the data and what the computer did with the data was not relevant to eligibility.  The decision turned on how the computer performed those functions, a highly specific determination made based on highly specific and particularly claimed subject matter that is not comparable to the presently claimed subject matter.
Pertaining to rejection under 35 U.S.C. 103 in the previous office action
Applicant's arguments filed June 9, 2021, have been fully considered but they are not persuasive. Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen, III et al. (Paper No. 20201216; Patent No. US 7,925,568 B2) in view of Roberts (Paper No. 20201216; Patent No. US 6,885,997 B1).
Applicant argues “1. The Office Action Failed To Address The Third Graham Factor.”  Remarks pp.20-22.  Applicant argues that the level of ordinary skill has not been resolved or that its resolution has not been disclosed.  In most cases however the only facts of record pertaining to the level of skill in the art will be found within the prior art references.  MPEP 2144.08.  That is the case here.  Specifying a particular level of skill is not necessary where the prior art itself reflects an appropriate level. MPEP 2141.03(II). If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level.  Chore-Time Equip., Inc. v. Cumberland Corp., 713 F.2d 774, 218 USPQ 673 (Fed. Cir. 1983).  See also Okajima v. Bourdeau, 261 F.3d 1350, 1355, 59 USPQ2d 1795, 1797 (Fed. Cir. 2001). Thus, it is the position of the Office that an examiner is only required to make a statement on the record as to the level of ordinary skill when the level of ordinary skill is at issue in the case and is not adequately reflected in the record.  This position is adequately supported in case law.  “Although the Board did not make a specific finding on skill level, it did conclude that the level of ordinary skill in the art of asbestos removal and contamination control was best determined by appeal to the references of record . . . .”  In re GPAC Inc.,  57 F.3d 1573, 1579 (Fed. Cir. 1995).  “We hold only that an invention may be held to have been either obvious (or nonobvious) without a specific finding of a particular level of skill or the reception of expert testimony on the level of skill where, as here, the prior art itself reflects an appropriate level and a need for such expert testimony has not been shown.”  Chore-Time Equip., Inc. v. Cumberland Corp., 713 F.2d 774, 779 n.2 (Fed. Cir. 1983).  Any additional evidence presented by applicant would be evaluated (MPEP 2144.08), but applicant has not presented any additional evidence.
	The Board of Patent Appeals and Interferences (Board) has also taken the position that the level of ordinary skill can be implicit in the record.  Ex parte Jud, 85 USPQ2d 1280, 2006 WL 4080053 (Bd. Pat. App. & Interf. 2007) is an expanded panel Decision on Request for Rehearing which has been designated as informative; it is available on the Board’s web site at http://www.uspto.gov/web/offices/dcom/bpai/its/rh061061.pdf.  In that case, the expanded panel declined to overturn the original panel’s affirmance of the examiner’s obviousness rejection.  The appellant had argued “that the [original panel of the] Board misapprehended or overlooked the requirement that a determination of the level of ordinary skill in the art must be made in the record as part of an obviousness determination.”  Id. at 1281, 2006 WL 4080053 at *1.  The Board did not agree.  First, the Board explained that in general, evidence for the level of ordinary skill might be found in the applicant’s disclosure, in the prior art references of record in the case, and in declarations or other testimony.  Id. at 1282-83, 2006 WL 4080053 at *1.  Commenting further about the role of the references, the Board stated:
“Prior art references are cited precisely because they show what those skilled in the art would have known and been able to do before the effective filing date for the application.  When used in combination, prior art references may even reveal a continuum of knowledge and ability greater than the sum of their separate, express disclosures.”  Id. at 1282-83, 2006 WL 4080053 at *1.

Then, the Board addressed the particulars of the case before it, and stated that “[b]y outlining what one would know from references, the examiner met her burden to establish the skill level in the way it is typically met during examination.”  Id. at 1284, 2006 WL 4080053 at *5.  Thus, it is clear that the Board recognizes that examiners may continue to address the level of ordinary skill implicitly by an appropriate assessment of the prior art.  
Finally, the Supreme Court’s statement in Graham regarding ordinary skill should be recalled:  “Under § 103, . . . the level of ordinary skill in the pertinent art [is to be] resolved.”  Graham at 17.  What Graham requires is that the level of ordinary skill be resolved, not that an examiner spend time reiterating what is already clear on the record.  If the level of ordinary skill is clear in view of the record, it has been resolved and the mandate of Graham is met.  An examiner is not required to make findings as to the level of ordinary skill when the level of ordinary skill is not at issue in the case.
The level of ordinary skill in the art is not at issue in this case and applicant has made no effort to establish that it is one.  It is noted that applicant has not argued that it would be unreasonable to combine the combined references.  This would be where a genuine dispute on this issue might have arisen.
Applicant argues “2. In Part, The Office Action Lacks Required Specificity And Improperly Requires The Applicant To Guess.”  Remarks pp.22-25.  Applicant argues
“Examiner asserts that for the limitation "obtaining an electronic document from a consumer" Applicant should "see at least Cullen '568 figs. 1-2A, 4A, 4D, 15-16, 22, 30, 40A-B, 65; c26:1-14 describes the 'buyer user' creating an electronic bid template (i.e., a template that requested bids should follow.)" As traversed below, this is very vague and lacks the explicitness required by the MPEP and relevant law.”  Remarks p.23.

The figure shows clearly and extensively a range of electronic documents obtained from a consumer.  The portion describing the buyer “creating an electronic bid template” shows on its face obtaining an electronic document (the electronic bid template) from the consumer.  It is not understood the basis for applicant’s characterization of this passage as unclear.  Examiner believes that the source of this concern is the breadth and attendant vagueness and lack of explicitness in the claim language itself.  Applicant may be reading more specific limitations into the claim language than is present in the recited claims themselves.
		Applicant argues that it does not understand the previous interpretation given the claim element “for each validated submitted bid,” as a contingent limitation.  Examiner initially gave the element a contingent construction because it appeared to address all bids and treat some differently by virtue of having been validated and submitted, thus leading to a contingency that is not required.  Based on applicant’s comments examiner has removed this interpretation because at this stage in the process the only bids being treated would already be validated (and of course could only be validated after being previously submitted), and the claim language is thus intended to add clarity.  The claim element was addressed by prior art based on the assumed satisfaction of the validated and submitted requirement regardless and the interpretation merely given by examiner in the interests of thorough consideration.  Again, based on applicant’s comments examiner has reconsidered and removed this additional commentary.
		Applicant argues it does not understand what “figs. 1-2A, 4A, 4D, 15-16, 22, 30, 40A-B, 65” means.  The abbreviated “figs.,” refers to figures, and the list of figures following are all of those that indicate the presence of the feature, in this case an electronic document submitted by the client.  “c26:1-14” refers to column 26, lines 1-14.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the written specification teaches that an electronic document, as used by the application, is a client created client request for proposal document obtained via a web portal, paper forms, or computer scannable forms”) are not recited in the rejected claim(s).  Remarks p.27.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that the Cullen description of guiding the buyer through the creation of a bid template does not disclose obtaining a bid template, “electronic document,” from the buyer.  Examiner simply disagrees.  The document is obtained from the buyer despite the description of the reference indicating that the buyer is guided through creation of the document.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
		Applicant is reminded that patents are written by and for skilled artisans.  See Vivid Technologies, Inc. v. American Science and Engineering, Inc.; 200 F.3d 795, 804, 53 USPQ2nd 1289, 1295 (Fed. Cir. 1999).  The examiner has presumed that applicant is a skilled artisan who possesses at least ordinary skill in the art.  Consequently, it is the examiner’s position that because the patent references of record are directed to those with ordinary skill in the art, these references are clear, explicit, and specific as to what they teach.  Applicant’s argument directed to “real time” indicates that applicant either does not understand the nature of real time interaction in a user interactive computer process or is willfully disregarding it.  The fact that humans may take time to respond does not mean the computer does not react in real time.  Cullen does not use a cache.  This means that the parts of the process that proceed without requiring human interaction or response occur in real time.
Applicant argues
“The Examiner asserts that Cullen and/or Roberts (which Applicant assumes means Cullen alone, Roberts alone, and Cullen and Roberts combined) teach parsing the electronic document to extract information,” remarks pp.32.

Nowhere in the office action does examiner refer to “Cullen and/or Roberts” in that way with regard to any teaching.  Every identification of a limitation being disclosed by a reference refers to the particular reference that discloses the limitation.  In cases where some elements of a more extended recitation are disclosed in one reference and some elements are disclosed in another, each reference is particularly identified together with the elements disclosed therein and the combination and rationale therefore are explained.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. 15261622 and 13265735, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The application numbers provided in the ADS filed September 4, 2018, do not provide support for any of the claims of this application.
This application makes reference to Application Nos. 15/263,622 filed September 13, 2016, abandoned July 5, 2018, and 13/865,735, filed April 18, 2013, in the first paragraph of the specification. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. See 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 120 and 121. A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under 37 CFR 1.17(m) are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS in compliance with 37 CFR 1.76 with the reference. See MPEP § 211.02.
If this application is claiming the benefit of prior-filed application No. 15/263,622 under 35 U.S.C. 120, 121, 365(c), or 386(c), copendency between the current application and the prior application is required. Since application No. 15/263,622 was abandoned July 5, 2018, and the present application filed September 4, 2018, the applications are not copending and the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Examiner Comment Regarding Priority Applications
It is important that applicant be aware that the parent applications referenced in the specification may be used as prior art because they are not copending and were published more than a year prior to the filing of the present application.  Examiner has avoided relying on them in the following prior art rejections in the interests of compact prosecution based on the likelihood that applicant will file the necessary petitions and otherwise correct the issues raised by the erroneous priority claims in this application.  Regardless of the availability of other prior art this application will not likely be allowable without first addressing the above matters.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-9 and 12-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (step 2B).  Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 189 L. Ed. 2d 296, 2014 U.S. LEXIS 4303, 110 U.S.P.Q.2D (BNA) 1976, 82 U.S.L.W. 4508, 24 Fla. L. Weekly Fed. S 870, 2014 WL 2765283 (U.S. 2014); MPEP 2106.
Step 1:
In the instant case claims 1-13 are directed to a process.  All claims are therefore within statutory categories.  See MPEP 2106.03, Eligibility Step 1.
Step 2A, Prong 1:
 These claims also recite, inter alia,
“A method of using a system for providing a bid from a service
provider to provide a service to a consumer by obtaining and displaying a conforming bid from a service provider to provide a set of services to a consumer on a graphical user interface, comprising: a. obtaining a consumer created electronic request for proposal document from a consumer, the document selected from the group of documents consisting of a document created by the consumer using the system and a document created by the consumer without
using the system; b. parsing the electronic document to extract information related to a set of desired services from the consumer, each desired service of the set of desired services comprising a service description, a positive compliance response required flag, and a predetermined set of service characteristics which comprise a set of service specific requirements, a predetermined set of individual rate elements of the service, and a predetermined set of
associated current costs associated with the service; c. importing the parsed electronic document into a database; d. generating a request for bid, the request for bid describing each desired service of the set of desired services; e. obtaining a set of service providers capable of bidding on the set of desired services; f. notifying the set of service providers capable of bidding of the request for bid; g. obtaining a set of actual bids from at least one of the service providers, each actual bid of the set of actual bids responsive to the request for bid; h. validating each actual bid against a predetermined set of validation data, the validation data related to the service provider who submitted the actual bid, validating further comprising invalidating a bid that fails to comply to each required positive compliance response in the set of desired services; i. notifying a service provider whose bid is not validated of the lack of validation; j. for each validated submitted bid, i. reducing data in the validated submitted bid related to the request for bid into commonly denominated data expressed in a singular set of units of measure; and ii. adjusting the commonly denominated data using a predetermined set of historical data; k. automatically using the adjusted commonly denominated data to generate a ranking for each validated submitted bid in real time, the ranking based on a predetermined set of ranking criteria; l. generating a financial analysis report viewable by the consumer who generated the request for bid in real time, the financial analysis report based on the adjusted commonly denominated data and reflecting the generated rankings; m. dynamically displaying the financial analysis report in real-time to allow comparison of responses from all service providers who provided a validated bid to each the set of desired services on a response item level on a true net-net basis in a location of a bid display region, each service provider's response displayed in a separate location in the bid display region corresponding to a net-net analysis associated with at the response from that service provider; and n. in response to a selection of a particular location of the displayed financial analysis report by a single action of a user…, allowing the consumer to select a bid.” Claim 1.

A careful analysis of the above limitations, each on its own and all together combined, results in the conclusion that they at least recite an abstract idea, each on its own and all together in combination.  The recited abstract idea falls within the grouping of abstract ideas described as certain methods of organizing human activity, for example fundamental economic principles or practices and commercial or legal interactions (including agreements in the form of contracts; marketing or sales activities or behaviors; business relations).  See 2019 Revised Patent Subject Matter Eligibility Guidance, Federal Register (84 FR 50), January 7, 2019 (2019 PEG); Step 2A1.  The claims must therefore be analyzed under the second prong of the 2019 PEG, step 2A.
Step 2A, Prong 2:
In order to address prong 2 (2019 PEG, Step2A2) we must identify whether there are any additional elements beyond the abstract ideas and determine whether those additional elements (if there are any) integrate the abstract idea into a practical application.  2019 PEG, Step2A2, 84 FR 50.  The only identified additional element in the present claims is a user input device.  This additional element has been considered individually and altogether as a whole with the functions performed, e.g., the device cannot clearly be understood as performing any particular functional limitation other than presenting output and receiving input to and from a user.  The additional element cannot integrate the judicial exception into a practical application because it lacks any particular substance and specificity to indicate anything to which the abstract elements are practically applied.  The elements do not improve the functioning of any computer or other technology or technical field, they do not apply the judicial exception with or by use of a particular machine, they do not transform or reduce a particular article to a different state or thing, and they fail to apply or use the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.
	The disclosure does not describe any improvements to the functioning of a computer or to any other technology or technical field.  This improvement would further need to be identifiable as the subject matter appearing in the claims. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies technical improvements realized by the claim over the prior art. The disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  MPEP 2106.05(a).
Claim limitations can integrate a judicial exception into a practical application by implementing the judicial exception with or using it in conjunction with a particular machine or manufacture that is integral to the claim.  A general purpose computer that applies a judicial exception by use of generic computer functions does not qualify as a particular machine.  Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014); MPEP 2106.05(b),(f).  There is no particular machine or manufacture identified in the present claims.  The claimed element that is not abstract is identified generally as a user device merely used for user input and output while not itself applying the method, and the method itself is described only by way of description of intended results of unidentified activities, without reference to any particular functional acts or specific functions performed by any particularly identified machines (other than user input and output by the user device), and without reference to the use of the method in conjunction with any particular item of manufacture.
The claims do not effect the transformation or reduction of a particular article to a different state or thing.  Changing to a different state or thing means more than simply using an article or changing the location of an article.  A new or different function or use can be evidence that an article has been transformed.  Purely mental processes in which data, thoughts, impressions, or human based actions are "changed" are not considered a transformation.  MPEP 2106.05(c).
The claims do not apply or use the judicial exception in any other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As a result the claim as a whole appears to be a drafting effort designed to monopolize the exception. MPEP 2106.05(e),(h).
The additional elements have not been found to integrate the abstract idea into a practical application.
Step 2B:
Although the additional elements have not been found to integrate the abstract idea into a practical application the claims could still be eligible if they recite additional elements that amount to an inventive concept (“significantly more” than the judicial exception). 2019 PEG, step 2B.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the claim are merely props supporting instructions to implement an abstract idea or other exception. MPEP 2106.05(f). Simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more.  Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 2015 U.S. App. LEXIS 9721, 115 U.S.P.Q.2D (BNA) 1090 (Fed. Cir. 2015) (“relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.”); MPEP 2106.05(f)(2). The elements fail to present a technical solution to a technical problem created by the use of any technology.  Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself.  See Ret. Capital Access Mgmt. Co. v. U.S. Bancorp, 611 Fed. Appx. 1007, 2015 U.S. App. LEXIS 14351 (Fed. Cir. 2015) (“It may be very clever; it may be very useful in a commercial context, but they are still abstract ideas,” said Circuit Judge Alan Lourie.).  MPEP 2106.05(h).
No technical problem is indicated and the claims are not directed to a technical solution to such a problem.  The method claimed is a nontechnical series of steps taken to practice an entrepreneurial activity. This conclusion is supported by applicant's disclosure, which does not identify any technical problem that arises within a technological environment, and which does not offer a technical solution to any such problem.  It ultimately only describes the abstract idea while indicating the mere intention to “apply it.”  The claimed subject matter merely takes advantage of an opportunity created by a user device to use as tangentially as a tool for implementing a business plan, rather than solving a problem created by any technology.  The claimed invention is patent ineligible because the innovative aspect (if there is one) is an entrepreneurial rather than a technological one.  Bilski v. Kappos, 130 S. Ct. 3218, 3245; 177 L. Ed. 2d 792, 822; 2010 U.S. LEXIS 5521, 73; 95 U.S.P.Q.20 (BNA) 1001 (2010) (citing Merges, Property Rights for Business Concepts and Patent System Reform, 14 Berkeley Tech. L. J. 577, 585 (1999)); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. Nov. 14, 2014) (“A rule holding that claims are impermissibly abstract if they are directed to an entrepreneurial objective, such as methods for increasing revenue, minimizing economic risk, or structuring commercial transactions, rather than a technological one, would comport with the guidance provided in both Alice and Bilski.” Mayer, J, concurring).
Finally, dependent claims 2-9 and 12-13 do not add "significantly more" to establish eligibility because they merely recite additional abstract ideas that further describe the identification, manipulation, and presentation, of data used in implementing the abstract idea.  A more detailed abstract idea is still abstract.  PricePlay.com, Inc. v. AOL Adver., Inc., 627 Fed. Appx. 925, 2016 U.S. App. LEXIS 611, 2016 WL 80002 (Fed. Cir. Jan. 7, 2016) (in addressing a bundle of abstract ideas stacked together during oral argument, U.S. Circuit Judge Kimberly Moore said, "All of these ideas are abstract…. It’s like you want a patent because you combined two abstract ideas and say two is better than one.").
All of the above leads to the conclusion that additional claim elements do not provide meaningful limitations to transform the claimed subject matter into significantly more than an abstract idea.  2019 PEG, step 2B.  As a result the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter because they recite an abstract idea without being directed to a practical application, and they do not amount to significantly more than the abstract idea.  2019 PEG, supra.
The preceding analysis applies to all statutory categories of invention.  Accordingly, claims 2-9 and 12-13 are rejected as ineligible for patenting under 35 USC 101 based upon the same analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cullen, III et al. (Paper No. 20201216; Patent No. US 7,925,568 B2) in view of Roberts (Paper No. 20201216; Patent No. US 6,885,997 B1).
		Cullen’568 teaches a) obtaining and displaying a conforming bid from a service provider to provide a set of services to a consumer on a graphical user interface, b) obtaining an electronic document from a consumer, c) importing the electronic document into a database, d) generating a request for bid from a bid template, and e) receiving responsive bids based on the template, but does not explicitly disclose parsing the data in the electronic document and reducing the parsed data into commonly denominated data expressed in a singular set of units of measure.  Roberts’997 also teaches a) obtaining and displaying a conforming bid from a service provider to provide a set of services to a consumer on a graphical user interface, b) obtaining an electronic document from a consumer, c) importing the electronic document into a database, d) generating a request for bid from a bid template, and e) receiving responsive bids based on the template, and teaches parsing the data in the electronic document and reducing the parsed data into commonly denominated data expressed in a singular set of units of measure.  Cullen’568 in view of Roberts’997 discloses:

Claim 1. A method of using a system for providing a bid from a service provider to provide a service to a consumer by obtaining and displaying a conforming bid from a service provider to provide a set of services to a consumer on a graphical user interface, comprising:
a. obtaining a consumer created electronic request for proposal document from a consumer, the document selected from the group of documents consisting of a document created by the consumer using the system and a document created by the consumer without using the system (see at least Cullen’568 figs. 1-2A, 4A, 4D, 15-16, 22, 30, 40A-B, 65; c10:14-24 “a buyer can create a bid request for a project (step 520), … and submit the bid request to an administrator,” c26:1-14 describes the “buyer user” creating an electronic bid template (i.e., a template that requested bids should follow.).  Please note: the claim language consisting of a group of optional or alternative limitations does not result in further limitation beyond a single alternative because beyond the presence of any single alternative it merely represents contingencies that are not required.  Applicant(s) are reminded that optional or conditional elements do not narrow the claims because they can always be omitted. See e.g. MPEP §2111.04 "Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure."; and In re Johnston, 435 F.3d 1381,77 USPQ2d 1788, 1790 (Fed. Cir. 2006) ("As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted."));
	b. parsing the electronic document to extract information related to a set of desired services from the consumer, each desired service of the set of desired services comprising a service description, a positive compliance response required flag, and a predetermined set of service characteristics which comprise a set of service specific requirements, a predetermined set of individual rate elements of the service, and a predetermined set of associated current costs associated with the service (for parsing to extract information see at least Roberts’997 c7:46-65 “processing scanned data such as optical recognition methods, by batch, or a combination thereof. These data may include current or proposed service usage data,” and for positive compliance response required flag see at least Cullen’568 figs. 4-5, 11, 18 (1830, 1835), 20, 28, 34-35 (805 “Required_ltem”), 39; c6:1-16 “required bid response items,” c23:15-30 “bid request data 210 could include … specific vendor qualifications necessary for the project,” c26:36-56 “whether the bid item 230 requires a vendor response,” table 26 item ID 27);
	c. importing the parsed electronic document into a database (see at least Cullen’568 figs. 2-3A, 15, 19, 31, 40C, 59, 68);
	d. generating a request for bid, the request for bid describing each desired service of the set of desired services (see at least Cullen’568 figs. 1, 4A “RFP/RFQ creation,” 4D, 5, 15, 16A-C, 21);
	e. obtaining a set of service providers capable of bidding on the set of desired services (see at least Cullen’568 c36:48-61 “administrative user accesses the vendor list (step 2315) to determine qualified vendors for the bid request based on the bid template type and entered bid request data”);
	f. notifying the set of service providers capable of bidding of the request for bid (see at least Cullen’568 figs.7, 16B-C, 20, 23);
	g. obtaining a set of actual bids from at least one of the service providers, each actual bid of the set of actual bids responsive to the request for bid (see at least Cullen’568 figs. 1, 4D-5, 8, 15, 16D, 15, 25 (2565), 30-32);
	h. validating each actual bid against a predetermined set of validation data, the validation data related to the service provider who submitted the actual bid, validating further comprising invalidating a bid that fails to comply to each required positive compliance response in the set of desired services (see at least Cullen’568 c6:1-16 “Bid responses 220 are submitted from the vendors 10 to the project bid management system 30 for review prior to forwarding qualified bid responses 220, to the buyer 50….  project bid management system 30 may be pre-configured to force vendor completion of required bid response items in a specific data format to enable the system 30 to perform some filtering of vendor bid responses 220. In this way, the system 30 can ensure that the buyer 50 only 15 receives the bid responses 220 that have the necessary data for bid evaluation,” c10:23-43 “Each of the bid responses is evaluated … to determine which vendor bid response is the most qualified,” c37:32-47 “If the vendor user cannot agree … (e.g., by clicking on an accept button) (step 2520), the vendor user is notified that the contents of the bid request will no longer be available to the vendor user and the bid request is removed from the vendor user's view”);
	i. notifying a service provider whose bid is not validated of the lack of validation (see at least Cullen’568 c37:32-47 (as above));
	j. for each validated submitted bid, i. reducing data in the validated submitted bid related to the request for bid into commonly denominated data expressed in a singular set of units of measure (see at least Roberts’997 fig. 6, c2:47-62 “Users … compare one rate plan against one or more alternative rate plans … by reducing the data into a net amount and then objectively comparing one rate plan against one or more alternative rate plans,” c5:6-23 “Reduction device 10a takes usage data as entered into computer 10 and reduces it into a set of data within a predetermined number of categories such that all comparisons can be accomplished using an identical set of categories and all usage data are assigned to one or more categories.  … Usage data … will include per unit measures and costs per unit measure,” c5:49-64 “rates may be described in per increment values, comprising per minute, second, or some other predefined increment capable of being normalized”); and ii. adjusting the commonly denominated data using a predetermined set of historical data (see at least Cullen’568 fig. 83 “The Ensuing Analysis Will Display Historical Performance/Costing Data Relative to User Selections,” and Roberts’997 abstract “Data are obtained from historical data … and then normalized into appropriate per-second, per-block, or other categories for comparison for each of a set of categories describing the rate plans,” c2:8-11, 48-61 “usage data used for comparison is historical data”));
	k. automatically using the adjusted commonly denominated data to generate a ranking for each validated submitted bid in real time, the ranking based on a predetermined set of ranking criteria (see at least Cullen’568 figs. 30-34, 36; c57:1-5 “invitation can indicate the vendor grade for each re-quoted bid item, along with the vendor ranking for each re-quoted bid item, and other similar information, such as the high and low vendor grades for the re-quoted bid item” (indicating that the reference intends grading/scoring and ranking to represent essentially the same body of information).  Please note: the discussion of tables 54-56 appearing mostly in columns 55 and 56 indicate that the grading and scoring and corresponding updates of the bid tables are performed on an ongoing basis as responsive validated bids are received.  The reference does not use the term “real-time,” but a person of ordinary skill in the art would understand that “real-time” in the context of actions taken in both the claimed method and the references is normally assumed unless the description further elaborates to specify differing time frames for performance of particular steps, for example, information cached to be used to deliver information in the future (in which case the caching would still be performed in real time unless otherwise specified, and the delivery would not be real-time unless performed contemporaneously in response to a command).  Thus in the present context it can only be understood that the recited steps are performed in real time both in the references and the claims.);
	l. generating a financial analysis report viewable by the consumer who generated the request for bid in real time, the financial analysis report based on the adjusted commonly denominated data and reflecting the generated rankings (see at least Cullen’568 figs. 51, 70; c81:34-57, c91:54-67, c96:45-64.  See at least Roberts’997 c9:12-28.  Please note: see above discussion of “real time.”);
	m. dynamically displaying the financial analysis report in real-time to allow comparison of responses from all service providers who provided a validated bid to each the set of desired services on a response item level on a true net-net basis in a location of a bid display region, each service provider's response displayed in a separate location in the bid display region corresponding to a net-net analysis associated with at the response from that service provider (see at least Roberts’997 abstract, fig. 7, c1:33-40, c2:14-37; c2:47-62 “Users … compare one rate plan against one or more alternative rate plans on a net-net basis,” c5:20-34 “Comparison device 10b takes reduced usage data and compares each category of reduced usage data with each category of a selected rate plan or a category to congruent category basis….  reporting data are organized for formatted reports,” c8:45-60 “Comparison data are then generated at steps 506 and 508 which allow a true net-net comparison between usage data. That is, usage data are reduced to one set of net costs for a client 16 and net costs for one or more 55 service providers' 17 rate plans where the net costs are based on equivalent sets of per unit measures for the services proposed for the categories 61 defined.”  Please note: see previous discussion of real-time.); and 
	n. in response to a selection of a particular location of the displayed financial analysis report by a single action of a user input device, allowing the consumer to select a bid (see at least Cullen’568 fig. 18 “provide bid section… select bid section,” figs. 24, 31, 33, 37; c5:20-25; Roberts’997 fig. 5 “select plan from available”).Claim 2. The method of obtaining a conforming bid from a service provider to provide a set of services to a consumer of claim 1, wherein each service provider is required to respond to required positive compliance responses first and only permitted to continue with the bidding process if they responded positively to each of the required positive compliance responses (see at least Cullen’568 figs. 7, 18 (1830, 1835), 28, 35 (805 “Required_ltem”); c6:1-16 “required bid response items,” c10:65-c11:23, c23:15-30 “bid request data 210 could include … specific vendor qualifications necessary for the project,” c26:36-56 “whether the bid item 230 requires a vendor response,” table 26 item ID 27, table 39 “Vendor_Response_Required”).Claim 3. The method of obtaining a conforming bid from a service provider to provide a set of services to a consumer of claim 2, further comprising:
	a. notifying a service provider who does not respond positively to each of the required positive compliance responses that the service provider is disqualified immediately (see at least Cullen’568 figs. 25, 42; c37:32-47 “If the vendor user cannot agree … (e.g., by clicking on an accept button) (step 2520), the vendor user is notified that the contents of the bid request will no longer be available to the vendor user and the bid request is removed from the vendor user's view”); and 
	b. automatically revoking that service provider's access to the request (see at least Cullen’568 figs. 25, 42; c37:32-47 “If the vendor user cannot agree … (e.g., by clicking on an accept button) (step 2520), the vendor user is notified that the contents of the bid request will no longer be available to the vendor user and the bid request is removed from the vendor user's view”).
Claim 4. The method of obtaining a conforming bid from a service provider to provide a set of services to a consumer of claim 1, wherein parsing further comprises:
	a. exporting an inventory template to a service template in a spreadsheet file formatted to comprise a predetermined set of columns for the service items the consumer wishes to import, the service template comprising a set of tabs for each segment of the service, along with explicit instructions of how to populate the service template (see at least Cullen’568 figs. 17, 29, 35, c4:3-6, c5:40-55);
	b. providing the exported service template to the service provider (see at least Cullen’568 figs. 15-17, 22-23, 39A);
	c. allowing the service provider to populate the exported service template with service items to be imported into the exported service template (see at least Cullen’568 figs. 16C-D, 25-26, 34B, 36, 65; c2:18-31 “bid data that is entered into data fields of a bid during 20 the on-line bid process,” c6:1-16 “the project bid management system 30 may be pre-configured to force vendor completion of required bid response items in a specific data format,” c22:35-44 “bid templates can be used for specific project types to solicit the requisite information from vendors for the specific project type in a uniform and comprehensive manner” c23:45-61 “vendor populates data associated with the vendor and the bid response in data fields within enabled bid items in the bid request,” c24:20-40);
	d. uploading the spreadsheet file to the system (see at least Cullen’568 figs. 1, 16D, 25 “VENDOR COMPLETES BID RESPONSE AND SUBMITS FOR REVIEW,” 26A-B, 65);
	e. processing the uploaded spreadsheet file, the processing comprising reading the uploaded spreadsheet file, validating the items for completeness and accuracy, and locating each such item to be updated in a database (see at least Cullen’568 figs. 21, 25-26; c6:1-16 “Bid responses 220 are submitted from the vendors 10 to the project bid management system 30 for review prior to forwarding qualified bid responses 220, to the buyer 50….  project bid management system 30 may be pre-configured to force vendor completion of required bid response items in a specific data format to enable the system 30 to perform some filtering of vendor bid responses 220. In this way, the system 30 can ensure that the buyer 50 only 15 receives the bid responses 220 that have the necessary data for bid evaluation”); and
	f. if any errors are found, creating a report indicating which content in the spreadsheet file resulted in error and the reason for the error  (see at least Cullen’568 fig. 25 “VENDOR PROVIDED MESSAGE INDICATING DEFICIENT RESPONSE ITEMS,” c38:24-45 “system validates vendor completion of all necessary data fields…. If all required data fields are not completed the vendor user is provided a system message indicating the deficient vendor response bid item selections”).Claim 5. The method of obtaining a conforming bid from a service provider to provide a set of services to a consumer of claim 1, wherein parsing is accomplished on a section or subsection by section or subsection basis (see at least Cullen’568 figs. 18, 21-22, 26; c26:1-14), the method further comprising: 
	a. allowing the bidding service provider to see information related to a section/subsection and any written response and compliance requirements for that section/subsection (see at least Cullen’568 figs. 18 (1830, 1835), 28, 35 (805 “Required_ltem”); c6:1-16 “required bid response items,” c23:15-30 “bid request data 210 could include … specific vendor qualifications necessary for the project,” c26:36-56 “whether the bid item 230 requires a vendor response,” table 26 item ID 27); and
	b. allowing the bidding service provider to have appropriate personnel in appropriate departments respond to sections/subsections that apply to the scope of their department (see at least Cullen’568 figs. 9, 11-12; c12:13-35, c17:10-22).Claim 6. The method of obtaining a conforming bid from a service provider to provide a set of services to a consumer of claim 1, wherein each desired service of the set of desired services further comprises a requirement flag indicating whether or not a written response is required to be supplied (see at least Cullen’568 figs. 18 (1830, 1835), 28, 35 (805 “Required_ltem”); c6:1-16 “required bid response items,” c23:15-30 “bid request data 210 could include … specific vendor qualifications necessary for the project,” c26:36-56 “whether the bid item 230 requires a vendor response,” table 26 item ID 27).Claim 7. The method of claim 1, wherein the request for bid further comprises a predetermined period of time during which the service providers may submit an actual bid (see at least Cullen’568 fig. 25, c37:31-46).Claim 8. The method of obtaining a conforming bid from a service provider to provide a set of services to a consumer of claim 1, further comprising allowing the consumer to select one of the validated bids from the providers of services (see at least Cullen’568 fig. 18 “provide bid section… select bid section,” figs. 24, 31, 33, 37; c5:20-25; Roberts’997 fig. 5 “select plan from available”).Claim 9. The method of claim 8, wherein:
	a. a service provider pre-agrees that the service provider's making the bid constitutes a legally binding offer (see at least Cullen’568 figs. 4C, 25, 42; c1:30-43, c37:13-31); and
	b. the consumer pre-agrees that selecting the bid constitutes a legally binding acceptance of that offer pending contract execution (see at least Cullen’568 figs. 4C, 25, 42; c1:30-43, c37:13-31.  Please note: although legal agreements are abstract in any case, the office notes that the recitation “pending contract execution” negates the limitation appearing before that recitation.).
Claim 12. The method of obtaining a conforming bid from a service provider to provide a set of services to a consumer of claim 1, wherein the providers of services comprise providers of telecommunication-related services (see at least Cullen’568 c94:48-63, see at least Roberts’997 c1:5-12, 25-32; c3:25-40).Claim 13. The method of obtaining a conforming bid from a service provider to provide a set of services to a consumer of claim 1, further comprising: 
	a. setting an option to collect a set of non-mandated surcharges from the service provider (see at least Cullen’568 fig. 78, Roberts’997 c6:1-20, c8:30-45, c9:1-11); 
	b. including a table name and column names in the exported service template (see at least Cullen’568 figs. 19, 21-22, 39); 
	c. requiring the service provider to import their non-mandated surcharges for the surcharges that are configured on the inventory service item (see at least Roberts’997 c6:1-20, c8:30-45, c9:1-11); 
	d. using dynamic SQL code resident in a database to build a query which, when executed, computes non-mandated surcharges based on the configuration of the tables and columns to which the non-mandated surcharges charge applies (see at least Cullen’568 c7:48-64 “The database system 150 can be implemented in, for example, one or more SQL servers,” in view of Roberts’997 c6:1-20, c8:30-45, c9:1-11); and 
	e. applying each such computed non-mandated service charge to specific columns in the provider's response to compute non-mandated service charges by provider/service to generate a financial analysis report for a true net-net cost assessment (see at least Roberts’997 fig. 7, c2:47-62 “Users … compare one rate plan against one or more alternative rate plans on a net-net basis,” c6:1-20, c8:30-45, c9:1-11).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention (for pre-AIA  applications) or filing (for applications filed under the AIA ) to modify the method of Cullen’568 to include parsing the data in the electronic document and reducing the parsed data into commonly denominated data expressed in a singular set of units of measure, as taught by Roberts’997 since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable and would result in an improvement.  This is because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features even from a variety of technical fields into methods and systems implemented using similar technological structures (i.e., generic computer and/or network hardware such as processors, servers, etc.).  In this case the areas of technical endeavor are nonetheless similar and overlapping.
Applicant has not disclosed that the added feature solves any stated problem or is for any particular purpose beyond the performance of the functions they performed separately and since each element and its function are shown in the prior art the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  It would therefore have been an obvious matter of design choice to include the feature from Roberts’997 in the method of Cullen’568.  Furthermore the combination solved no long felt need.  Incorporating cumulative known features is additionally obvious to one of ordinary skill in the art because doing so increases commercial use of a method by attracting users that previously might have chosen between one of the previously known methods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	●	Putt, Pub. No. US 2003/0097296 A1:	teaches rating and ranking of providers subject to RFPs based on historical performance records.
●	Moulinet et al., Pub. No. US 2001/0032172 A1: teaches scoring and ranking of responses and using form fields in the RFP process.  Entering service descriptors in the document explicitly or specifically.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM LEVINE whose telephone number is (571)272-8122. The examiner can normally be reached Monday - Thursday 9am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571.272.6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM L LEVINE/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        May 21, 2022